Eberhardt, Presiding Judge.
1. "No questions are raised as to portions of the charge where there is no reference in the enumerations or in the brief as to portions of the record indicating that the objections were made prior to verdict and what the objections may have been.” Matthews v. Tucker Real Estate Co., 116 Ga. App. 214 (3) (156 SE2d 669). Accord: Johnson v. Myers, 118 Ga. App. 773 (2b) (165 SE2d 739, 33 ALR3d 1047). The record does not disclose any such objections, and it does not appear that there was error harmful as a matter of law within the purview of Code Ann. § 70-207 (c).
2. The general grounds of the motion for new trial are without merit.

Judgment affirmed.


Deen and Clark, JJ., concur.